U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED April 30, 2011. £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD OF TO . Commission File Number: 001-33125 SILVER BULL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 91-1766677 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 885 West Georgia Street, Suite 2200 Vancouver, B.C. V6C 3E8 (Address of principal executive offices, including zip code) Registrant’s telephone number: 604-687-5800 Metalline Mining Company 6400 S. Fiddlers Green Circle, Suite 950 Greenwood Village, CO 80111 Former name and former address, if changed from last Report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company: Large accelerated filer oAccelerated filer RNon-accelerated filer oSmaller reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R As of June 3, 2011, there were 114,881,161 shares of the Registrant’s $.01 par value Common Stock (“Common Stock”), the Registrant’s only outstanding class of voting securities. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SILVER BULL RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2011 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS PAGE Consolidated Financial Statements: Consolidated Balance Sheets as of April 30, 2011 and October 31, 2010 2 Consolidated Statements of Operations for the three and six months ended April 30, 2011 and April 30, 2010, and for the period from inception (November 8, 1993) to April 30, 2011 3 Consolidated Statements of Cash Flows for the six months ended April 30, 2011 and April 30, 2010, and for the period from inception (November 8, 1993) to April 30, 2011 4-5 Notes to Consolidated Financial Statements 6-23 [The balance of this page has been intentionally left blank.] 1 SILVER BULL RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS April 30, October 31, (Unaudited) ** ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities — Other receivables Prepaid expenses Prepaid income taxes Total Current Assets PROPERTY CONCESSIONS Sierra Mojada, Mexico (Note 5) Gabon, Africa (Notes 4, 5 and 7) EQUIPMENT Office and mining equipment, net of accumulated depreciation of $997,415 and $941,781, respectively (Note 6) OTHER ASSETS Value-added tax receivable, net of allowance for uncollectible taxes of $1,329,328 and $1,241,876, respectively (Note 3) Goodwill (Notes 3 and 4) Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities and expenses Accrued severance costs — Income tax payable — Payable to joint venture partner (Note 7) Total Current Liabilities COMMITMENTS AND CONTINGENCIES (Notes 9 and13) STOCKHOLDERS’ EQUITY (Notes 9, 10, 11, 12 and 16) Common stock, $0.01 par value; 300,000,000 shares authorized, 107,528,161 and 105,929,762 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) Other comprehensive income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ ** Derived from the audited financial statements for the year ended October 31, 2010. The accompanying notes are an integral part of these consolidated financial statements. 2 SILVER BULL RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Period from November 8, 1993 (Inception) to April 30, REVENUES $
